           Case 1:21-cv-00060-JPC Document 5 Filed 02/05/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICKIE KANE,

                                   Plaintiff,

                       -against-
                                                                     21-CV-0060 (JPC)
ADVANCED CARE STAFFING, LLC; SAM
KLEIN; WILMA MANZANO; JUBERT ONG;                                 ORDER OF SERVICE
LUZ LOZANO; KASHIERIA FRANKLYN; LIZ
JURADO; REGINA MACHADO; JAN ROMWEL
LABRO; GIA GUERRA; OLA “DOE”,

                                   Defendants.

JOHN P. CRONAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, the Age

Discrimination in Employment Act of 1967, the Americans with Disabilities Act of 1990, 42

U.S.C. § 1981, the Rehabilitation Act of 1973, and the New York State and City Human Rights

Laws. She alleges that her former employer discriminated against her based on her race, color,

religion, sex, national origin, and disability. By order dated February 3, 2021, the Court granted

Plaintiff’s request to proceed in forma pauperis (IFP).

                                                DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summonses and complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
           Case 1:21-cv-00060-JPC Document 5 Filed 02/05/21 Page 2 of 5




the summonses and complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

the summonses are issued. If the complaint is not served within that time, Plaintiff should request

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Advanced Care Staffing, LLC, Sam

Klein, Wilma Manzano, Jubert “JP” Ong, Luz Lozano, Kashieria Franklyn, Liz Jurado, Regina

Machado, Jan Romwel Labro, Ola “Doe” and Gia Guerra through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Advanced Care Staffing, LLC, Sam Klein, Wilma Manzano, Jubert

“JP” Ong, Luz Lozano, Kashieria Franklyn, Liz Jurado, Regina Machado, Jan Romwel Labro,

                                                   2
          Case 1:21-cv-00060-JPC Document 5 Filed 02/05/21 Page 3 of 5




Ola “Doe” and Gia Guerra, and deliver all documents necessary to effect service to the U.S.

Marshals Service.

SO ORDERED.

Dated:   February 5, 2021
         New York, New York

                                                           JOHN P. CRONAN
                                                        United States District Judge




                                               3
Case 1:21-cv-00060-JPC Document 5 Filed 02/05/21 Page 4 of 5




           DEFENDANTS AND SERVICE ADDRESSES


   Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Sam Klein
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Wilma Manzano
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Jubert “JP” Ong
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Luz Lozano
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Kashieria Franklyn
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Liz Jurado
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Regina Machado
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Jan Romwel Labro
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221
Case 1:21-cv-00060-JPC Document 5 Filed 02/05/21 Page 5 of 5




   Ola “Doe”
   c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221

   Gia Guerra
    c/o Advanced Care Staffing, LLC
   1000 Gates Avenue, #5b
   Brooklyn, New York 11221




                                 5
